— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered July 14, 1983, convicting him of attempted murder in the second degree, upon a jury verdict, and sentencing him to an indeterminate term of imprisonment of 10 to 20 years.
Judgment modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed and matter remitted to the Supreme Court, Kings County, for resentencing.
The defendant contends, and the People concede, that his sentence of 10 to 20 years’ imprisonment was illegal and must be vacated because the crime of attempted murder in the second degree is not a class B armed felony (see, CPL 1.20 [41]; Penal Law § 110.05 [4]; § 125.25 [1]; People v Lawrence, 97 AD2d 718, affd 64 NY2d 200; People v Phillips, 118 AD2d 600; People v Colon, 111 AD2d 9; see also, People v Hooper, 112 AD2d 317; People v Gonzalez, 99 AD2d 1001). The matter must therefore be remitted for resentencing.
*693We have considered the defendant’s claim that the jury’s verdict was against the weight of the credible evidence and we find it to be without merit. Weinstein, J. P., Rubin, Eiber and Spatt, JJ., concur.